1
     OFFICE OF THE MARICOPA COUNTY ATTORNEY

2    By:   JENNIFER G. LOCKERBY (024041)
           SHERLE R. FLAGGMAN (019079)
3
           Deputy County Attorneys
4          lockerbj@mcao.maricopa.gov
           flaggmas@mcao.maricopa.gov
5

6
     CIVIL SERVICES DIVISION
7
     Security Center Building
8    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004-2206
9
     Telephone 602.506.8541
10   Facsimile 602.506.8567
     ca-civilmailbox@mcao.maricopa.gov
11
     MCAO Firm No. 00032000
12
     Attorneys for Defendant Sheriff Penzone
13

14                      IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE DISTRICT OF ARIZONA
16
     Frank G. Kitko, Jr. ,                           NO. _______________________
17
                   Plaintiff,
18                                                   INDEX
     v.
19

20   Paul Penzone, et al.,
21                 Defendants.
22

23         Exhibits:
24
           A. Contents of Superior Court File No. CV-2019-012066
25
           B. Superior Court Notice of Removal to the Federal District Court
26

27         C. Civil Cover Sheet
28
           D. Supplemental Cover Sheet



                                               -1-
     Exhibit “A”
Contents of Superior Court File
    No. CV2019-012066
         Exhibit “B”
Superior Court Notice of Removal to the
         Federal District Court
1
     DOFFICE OF THE MARICOPA COUNTY ATTORNEY

2    By:    JENNIFER G. LOCKERBY (024041)
            SHERLE R. FLAGGMAN (019079)
3
            Deputy County Attorneys
4           lockerbj@mcao.maricopa.gov
            flaggmas@mcao.maricopa.gov
5

6
     CIVIL SERVICES DIVISION
7
     Security Center Building
8    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004-2206
9
     Telephone 602.506.8541
10   Facsimile 602.506.8567
     ca-civilmailbox@mcao.maricopa.gov
11
     MCAO Firm No. 00032000
12
     Attorneys for Defendant Sheriff Penzone
13

14              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
15                        IN AND FOR THE COUNTY OF MARICOPA
16
      Frank G. Kitko, Jr. ,                             NO. CV2019-012066
17
                     Plaintiff,
18                                                    NOTICE OF FILING NOTICE OF
      v.                                              REMOVAL
19

20
      Paul Penzone, et al.,
                                                        (Honorable Sherry K. Stephens)
21                   Defendants.
22

23          TO THE CLERK OF THE COURT AND PLAINTIFF:
24          PLEASE TAKE NOTICE THAT Defendant, Sheriff Penzone, by and through
25   undersigned counsel, hereby notifies this Court that he has filed a Notice of Removal of
26   this action to the United States District Court for the District of Arizona. A copy of the
27   Notice of Removal (without attachments) filed on September 19, 2019, is attached hereto
28   as Exhibit A.



                                                -1-
1
                 RESPECTFULLY SUBMITTED this 19th day of September, 2019.

2                                                                            OFFICE OF THE MARICOPA COUNTY
                                                                             ATTORNEY
3

4
                                                                             BY: /s/Jennifer G. Lockerby
5
                                                                                 JENNIFER G. LOCKERBY
6                                                                                SHERLE R. FLAGGMAN
                                                                                 Deputy County Attorneys
7
                                                                                 Attorneys for Defendant Penzone
8

9
     ORIGINAL of the foregoing E-Filed
10   this 19th day of September, 2019, and
     a Copy electronically distributed to:
11

12   The Honorable Sherry K. Stephens
     Judge of the Superior Court
13
     East Court Building 712
14   101 W. Jefferson Street
     Phoenix, Arizona 85003
15

16   and copy mailed to:

17   Frank G. Kitko, Jr., #330785
18   ASPC – Lewis – Stiner Unit
     P.O. Box 3100
19   Buckeye, Arizona 85326
20
     Plaintiff Pro Per

21

22
     /s/ V. Sisneros
     S:\CIVIL\CIV\Matters\CJ\2019\Kitko v. Penzone (CJ19-0223)\Pleadings\removal docs\notice of filing removal (superior).docx

23

24

25

26

27

28




                                                                                  -2-
